On June 18,2014, the Defendant’s suspended sentence was revoked for violation of the conditions and was sentenced for Count II: Criminal Mischief, a felony, in violation of §45-6-101 (2005), MCA to a commitment to the Department of Corrections for a period of six (6) years, with recommendation for placement in an appropriate facility or program, such as Connections/Corrections, that can address his chemical addiction. This sentence shall run concurrently to the sentence Mr. Yant received in Valley County, Montana, Cause Number DC-2009-20. It is the further Order of the Cotut that, as none of the time is suspended; conditions of release shall not be included in the Judgment.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.